Exhibit 10.1

[MGM LETTERHEAD]

March     , 2017

Re: Dividend Policy

To: Participant

As you know, the Company has recently decided to implement a quarterly dividend
payment to shareholders. I am pleased to inform you that the Compensation
Committee of the Board of Directors (the “Committee”) has approved certain
changes to our equity compensation program that are intended to treat your
outstanding Restricted Stock Units (“RSU”) and/or Performance Share Units
(“PSU”) awards in the same fashion that would have occurred if they had
originally had dividend equivalents and the PSU performance metric was based on
total shareholder return (“TSR”) rather than share price.

Restricted Stock Units

If you are an active employee or director and hold outstanding RSUs, the
Committee has approved amendments to each of your outstanding RSU award
agreements to provide that for every dividend paid with respect to the shares
underlying your RSUs prior to the date such RSUs vest and the shares are
delivered to you, you will be entitled to accrue dividend equivalent rights.
Specifically, each RSU award agreement has been amended to add the following
(capitalized terms have the meaning provided for in the applicable award
agreement):

Each Restricted Stock Unit will accrue dividend equivalents with respect to
dividends that would otherwise be paid on the Share underlying such Restricted
Stock Unit during the period from the Grant Date to the date such Share is
delivered. Any such dividend equivalent will be deemed reinvested in additional
full and fractional Restricted Stock Units immediately upon the related
dividend’s payment date, based on the then-current Fair Market Value, and will
be subject to the vesting, settlement and other conditions applicable to the
Restricted Stock Unit on which such dividend equivalent is paid. Any fractional
Shares will be paid in cash upon the vesting of such Restricted Stock Units.

Notwithstanding the above amendment, if you are a Section 16 Officer as of the
date hereof, in addition to the vesting criteria set forth in the award
agreement, you will not be entitled to any dividend equivalents on any of your
currently-outstanding RSU awards (and all such dividend equivalents will be
forfeited and cease to accrue), unless the Company’s Actual EBITDA for the
period from April 1, 2017 through September 30, 2017 equals or exceeds at least
50% of Target EBITDA for the same period (with such defined terms to have the
meanings approved by the Compensation Committee at the time this Dividend Policy
was approved).

Performance Share Units

If you are an active employee and hold outstanding PSUs, the Committee has
awarded to you an additional grant of PSUs that are intended to put you in the
same position as if the original performance metric under the PSUs had been
based on TSR rather than share price and the



--------------------------------------------------------------------------------

original award provided for dividend equivalents. Specifically, for each PSU
grant currently outstanding, you will be entitled to an additional PSU award.
Each of these additional PSU awards will have the following terms and conditions
(capitalized terms have the meaning provided for in the award agreement):

 

  •   Each new PSU will have a Performance Period that is identical to the
Performance Period of the PSU to which the new PSU relates

 

  •   The number of shares payable pursuant to each new PSU will equal the
difference between (1) the number of shares actually earned under the terms of
the PSU to which the new PSU relates (using share price as the performance
metric) and (2) the number of shares that would have been earned pursuant to
such PSU had the performance goal under the original PSU been based upon TSR1
rather than stock price and had the original PSU provided for the accrual of
dividend equivalents2

 

  •   Each new PSU will also be subject to the same performance goal set forth
above with respect to the additional restricted stock units awarded Section 16
Officers.

Miscellaneous

Except as set forth herein, your outstanding RSU and PSU awards will not be
deemed amended or modified and will continue in accordance with their existing
terms.

 

 

1  TSR for this purpose will be calculated by replacing the “Ending Average
Stock Price” in the existing PSU grants with the following definition (with all
other defined terms used having the meanings set forth in the existing PSU
agreements):

“Ending Average Stock Price” means (A) the average closing price of the
Company’s Stock over the 60 calendar day period ending on the third anniversary
of the date of grant times (B) the sum of one plus X, where X equals the
additional fractional share that would exist on the third anniversary if all
dividends on one share of Company Stock during the period from the date of grant
to the third anniversary thereof were used to purchase additional fractional
shares (assuming such dividends are reinvested in the Company’s Stock on the
date of payment), including the reinvestment of dividends on such additional
fractional shares; provided, however, that in the event of a Change of Control,
the “Ending Average Stock Price” will equal (A) the price per share of the
Company’s Stock to be paid to the holders thereof in accordance with the
definitive agreement governing the transaction constituting the Change of
Control (or, in the absence of such agreement, the closing price per share of
the Company’s Stock for the last trading day prior to the consummation of the
Change of Control) times (B) the sum of one plus X, where X equals the
additional fractional share that would exist on the date of the Change of
Control if all dividends on one share of Company Stock during the period from
the date of grant to the date of such Change of Control were used to purchase
additional fractional shares (assuming such dividends are reinvested in the
Company’s Stock on the date of payment), including the reinvestment of dividends
on such additional fractional shares.

 

2  For this purpose, the number of dividend equivalents that would have accrued
under the original PSU had the original PSU provided for dividend equivalents
will be determined as follows:

On each dividend payment date during the period from the Grant Date through the
date Shares are delivered in settlement of the Award, the Award will accrue a
target number of dividend equivalents equal to (A) the sum of (i) the number of
Performance Share Units subject to the Target Award, plus (ii) the number of
dividend equivalents previously accrued, multiplied by (B) the applicable
per-Share dividend amount and divided by (C) the then-current Fair Market
Value. The dividend equivalent will be subject to the vesting, settlement and
other conditions applicable to the Performance Share Units on which such
dividend equivalents are accrued. Any fractional Shares will be paid in cash
upon the vesting and/or settlement of such Performance Share Units.



--------------------------------------------------------------------------------

This is not an employment contract. This memorandum is not to be interpreted as
a guarantee or contract of continuing employment.

I continue to value your efforts to the Company and look forward to your
continued contribution.

 

Sincerely, [NAME]